UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4353


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CURTIS LAMONTE GRAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:99-cr-00298-JAB-1)


Submitted:   December 26, 2013            Decided:   January 8, 2014


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, Winston-Salem, North Carolina, for
Appellant.   Michael  A.   DeFranco,   Assistant  United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis Lamonte Gray appeals the district court’s order

revoking    his    supervised   release       and      sentencing    him   to    sixty

months’ imprisonment.         Gray argues that his revocation sentence

is procedurally unreasonable because the district court created

an unwarranted sentencing disparity when it failed to take into

account that Gray was sentenced for the original offense before

the effective date of the Fair Sentencing Act of 2010 (“FSA”),

Pub. L. No. 111-220, 124 Stat. 2372, and thus did not receive a

similar sentence to those individuals who committed the same

offense but were sentenced after the FSA.                 We affirm.

            This    court    will     affirm       a   sentence      imposed     after

revocation of supervised release if the sentence is within the

applicable statutory maximum and is not “plainly unreasonable.”

United States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir.

2006).     In determining whether a revocation sentence is “plainly

unreasonable,”      the     court    first        assesses    the    sentence     for

unreasonableness,      “follow[ing]          generally       the    procedural    and

substantive considerations that [it] employ[s] in [its] review

of original sentences[.]”           Id. at 438.

            A   revocation    sentence       is    procedurally      reasonable    if

the district court has considered both the applicable 18 U.S.C.

§ 3553(a) (2012) factors and the policy statements contained in

Chapter Seven of the Guidelines.              Id.      A revocation sentence is

                                         2
substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.               Id.    Only if a sentence

is found procedurally or substantively unreasonable will this

court     “then      decide   whether         the   sentence      is      plainly

unreasonable.”       Id. at 439.

              Gray   argues   that      the     district     court     erred    in

calculating his Guidelines range by failing to take into account

that he was sentenced prior to the enactment of the FSA, which

would have lowered the grade of his original felony conviction,

and thus lowered his Guidelines sentencing range.                      Therefore,

Gray contends that he received a disparate sentence from other

offenders who committed the same offense but were sentenced with

the benefit of the FSA.       This court has held that the FSA is not

retroactively        applicable    to       offenders,     like   Gray,     whose

sentencing pre-dated the effective date of the statute.                   United

States v. Bullard, 645 F.3d 237, 248-49 (4th Cir. 2011) (“We

agree with all eight circuits that have ruled on the issue that

the FSA contains no express statement of retroactivity, nor can

any such intent be inferred from its language.”).                       Thus, we

conclude the FSA had no bearing on Gray’s Guidelines range.                     As

to the substantive reasonableness of Gray’s sentence, we have

examined the transcript of the sentencing hearing and conclude

that    the   district   court’s     statements     adequately       support   the

                                        3
sentence      it   imposed.     Accordingly,    we     affirm   the   district

court’s judgment.        We dispense with oral argument because the

facts   and    legal   contentions    are   adequately    presented    in   the

materials     before   the    court   and   argument    would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                       4